
	

114 S3054 IS: Preserving Civil Rights Heritage Act of 2016
U.S. Senate
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3054
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2016
			Mr. Cochran introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of the Interior to conduct a special resource study of significant civil
			 rights sites.
	
	
		1.Short title
 This Act may be cited as the Preserving Civil Rights Heritage Act of 2016.
		2.Special resource study of significant civil rights sites
 (a)StudyThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study of significant civil rights sites, including— (1)the home of the late civil rights activist Medgar Evers, located at 2332 Margaret Walker Alexander Drive, Jackson, Mississippi;
 (2)the Tallahatchie County Courthouse, located at 100 North Court Street, Sumner, Mississippi; (3)the site of Bryant's Store, located at the intersection of County Road 518 and County Road 24, Money, Mississippi;
 (4)the site of the former office of Dr. Gilbert Mason, Sr., located at 670 Division Street, Biloxi, Mississippi; and
 (5)the Old Neshoba County Jail, located at 422 Myrtle Avenue, East, Philadelphia, Mississippi. (b)ContentsIn conducting the study under subsection (a), the Secretary shall—
 (1)evaluate the national significance of each site; (2)determine the suitability and feasibility of designating each site as a unit of the National Park System;
 (3)(A)take into consideration other alternatives for preservation, protection, and interpretation of each site by—
 (i)Federal, State, or local governmental entities; or (ii)private or nonprofit organizations; and
 (B)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives;
 (4)consult with interested Federal, State, and local governmental entities, private and nonprofit organizations, and other individuals;
 (5)determine the effect of the designation of a site as a unit of the National Park System on— (A)existing commercial and recreational uses; and
 (B)State and local governments to manage those uses; and (6)identify any authorities, including condemnation, that will compel or permit the Secretary to influence or participate in local land use decisions (such as zoning) or place restrictions on non-Federal land if a site is designated a unit of the National Park System.
 (c)Applicable lawThe study under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (d)Study resultsNot later than 3 years after the date on which funds are initially made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the results of the study; and (2)any relevant conclusions and recommendations of the Secretary.
				
